The defendants were found guilty by a judge sitting without a jury on complaints charging violations of the gaming laws. Prior to the trial each defendant filed a motion to suppress evidence but the motions were denied subject to the defendants’ exceptions. The correctness of the ruling presents the only question brought here. Although the search under the warrants was challenged on several grounds, at the arguments only one was pressed, namely, whether the affidavits were sufficient to justify a search as extensive as that called for in one of the warrants. This warrant authorized a search of the “rooms of the first floor” of the Venetian Cafe in Weymouth. The first floor consisted of two dining rooms, two rest rooms and a kitchen. The defendants contend that the warrant and affidavits are insufficient on their face to support a search of this breadth since the affidavits refer only to the activities carried on in the dining area and the kitchen. It was conceded at the arguments that the affidavits were a sufficient basis for a warrant calling for a search of the dining area and the kitchen, but, it is urged, they did not justify the issuance of a warrant covering all the rooms on the first floor of the cafe. On the basis of the affidavits, which contained detailed information as to the gaming activities carried on in the cafe, the magistrate issuing the warrant could reasonably find probable cause to believe that the first floor — and not just the kitchen and dining area — was being used for unlawful gaming.

Exceptions overruled.